Citation Nr: 1218555	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  96-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diverticulosis and residuals of a colon polypectomy.

2.  Entitlement to service connection for degenerative arthritis of the cervical, thoracic, and lumbar spine.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 1995 and November 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's claims were previously adjudicated by the Board, as reflected in a decision issued in December 2002.  However, that decision was vacated by the Court of Appeals for Veterans Claims (Court) in an order issued in November 2004, which also instructed the Board to remand the Veteran's claims for the issuance of proper notice pursuant to the Veterans' Claims Assistance Act (VCAA).  The Court's Order was later summarily affirmed by the Federal Circuit Court in March 2008, after which the Veteran's case was returned to the Board.  In February 2009, the Board remanded the Veteran's claims for further procedural development, pursuant to the Court's Order, and also requested that the Veteran undergo VA examinations with regard to the increased rating claims on appeal.  After completion of the requested development, the Board issued a decision in July 2010, which addressed the merits of the Veteran's increased rating claims and remanded his service connection claims for further evidentiary development.  The record reflects that there has been substantial compliance with the Board's recent remand directives; accordingly, the claims are ripe for appellate review.


FINDINGS OF FACT

1.  The Veteran did not have any diverticulosis-related complaints during service, and the first diagnosis of diverticulosis was many years after service.

2.  A probative VA medical opinion fails to link the Veteran's diverticulosis and residuals of a colon polypectomy either to service or his service-connected hemorrhoids.

3.  The Veteran's service treatment records fail to reflect any documented spinal complaints or clinical findings of a spinal abnormality during service.

4.  The Veteran has provided an inconsistent, and therefore not credible, report of experiencing back pain during and since service.

5.  The first evidence of spinal arthritis is many years after service.

6.  A probative VA medical opinion fails to link the Veteran's current spinal disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diverticulosis and residuals of a colon polypectomy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for degenerative arthritis of the cervical, thoracic, and lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

Regarding VA's duty to notify, a June 2009 letter provided the requisite notice.  The letter apprised the Veteran of the criteria for establishing service connection, the evidence VA would obtain, and the evidence the Veteran is responsible for providing.  Furthermore, this letter advised the Veteran of the method by which VA determines disability ratings and effective dates.  While this notice was not provided to the Veteran prior to the initial adjudication of his claims, the Veteran's claims were subsequently readjudicated, as reflected by supplemental statements of the case issued in October 2009 and March 2011.  Accordingly, the Board finds that any potential error with regard to the content or timing of the notice provided has been overcome.  Moreover, neither the Veteran nor his attorney have asserted that the Veteran has been prejudiced by the manner of the notice provided.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's service and VA treatment is of record, and the Veteran has not identified any relevant, available evidence that has not been obtained.  The Veteran was also offered an opportunity to testify at a Board hearing, but he declined the offer.

Moreover, pursuant to the Board's recent remand directives, the Veteran was provided with VA examinations to address the etiology of his claimed disorders.  The Board finds that the examinations and related medical opinions are sufficient for adjudicatory purposes, as the examination reports reflect that the examiner who performed both examinations conducted a relevant physical examination of the Veteran and reviewed relevant diagnostic studies.  Moreover, the examiner conducted a detailed review of the Veteran's claims file and offered supporting rationales for the medical opinions provided.  

The Board acknowledges the Veteran's attorney's argument that the VA medical opinion addressing the etiology of the Veteran's spinal disorder is speculative, and therefore inadequate.  The Board further acknowledges that the examiner did state that the etiology of the Veteran's current back pain could not be related to his in-service fall without resorting to speculation.  However, the examiner went on to conclude that it was less likely than not that the Veteran's current extensive multilevel degenerative disc disease is related to his in-service fall and is more likely related to post-service wear and tear, including that sustained during the Veteran's reported long-term employment as a commercial cleaner.  As such, when read its entirety, the medical opinion is not speculative, but rather definitively states that the Veteran's current lower back disorder is less likely than not related to service.  Thus, the Board finds that the opinion is supported by a sufficient rationale, and a remand is not required to obtain an addendum medical opinion.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Diverticulosis and Residuals of Colon Polypectomy 

With regard to the Veteran's diverticulosis and residuals of colon polypectomy service connection claim, the Veteran contends that his diverticulosis had its onset in service, manifested by his in-service rectal bleeding.  Alternately, the Veteran contends that his diverticulosis and related polypectomy are secondary to his service-connected hemorrhoids.  

The Veteran's service treatment records reflect that January 1957 the Veteran reported experiencing difficult bowel movements on one occasion, was treated for rectal itching on a second occasion, and reported rectal bleeding on a third occasion.  However, there were no assessments of diverticulosis in service, as reflected in either the Veteran's service treatment records or separation medical examination.

Likewise, VA examinations in January 1959 and March 1964 found the Veteran's digestive system to be normal, and the first post-service treatment record regarding the Veteran's diverticulosis is many years after service.  The Veteran's diverticulosis was diagnosed in July 1983, as reflected in a July 1983 VA hospitalization summary report, at which time the Veteran's diverticulosis was characterized as having extensive involvement of the ascending, transverse, descending, and sigmoid colons.  The Veteran was also noted to have extensive rectal bleeding, thought to be attributable to his diverticulosis, at this time.  The Veteran's subsequent treatment of record continues to reflect diagnoses of and treatment for his diverticulosis, including colon polypectomies.

Given the Veteran's in-service complaints regarding his difficult bowel movements and rectal bleeding, coupled with the extensive nature of the Veteran's diverticulosis when it was discovered in 1983, the Board remanded the Veteran's claim to afford him a relevant VA examination.  The Board requested that the examiner address whether the Veteran's diverticulosis was either directly related to service or secondary to his service-connected hemorrhoids.

The Veteran underwent this requested VA examination in October 2010, during which he reported that he had ongoing rectal problems from the 1950's (during which he had active service) to the 1980's (during which he was diagnosed with diverticulosis).  After reviewing diagnostic studies, including the Veteran's January 2010 colonoscopy report that reflects a finding of diverticulosis of the entire colon, the examiner diagnosed the Veteran with diverticulosis.  However, after reviewing the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's diverticulosis was either directly related to service or secondary to his service-connected hemorrhoids.  In support of this opinion, the examiner acknowledged the Veteran's in-service rectal complaints, but stated that that the complaints appeared to be hemorrhoid related, and not indicative of diverticulosis.  Moreover, the examiner noted while it takes years to develop diverticulosis, the Veteran's diverticulosis was indeed diagnosed many (approximately 25 years) after service.  The examiner further stated that while hemorrhoids and diverticulosis can have a common etiology, namely chronic constipation, hemorrhoids do not cause diverticular disease or colon polyps.

The Board finds that the VA examiner's opinion is probative, as it is consistent with the evidence of record and is supported by a detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   Specifically, the opinion is consistent with the evidence of record reflecting that the Veteran's diverticulosis was diagnosed many years after service, one factor in determining whether a disorder is service-related.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, the examiner clarified that the Veteran's in-service complaints were not indicative of diverticulosis, but rather were related to his service-connected hemorrhoids.  Thus, there is no evidence to suggest that the Veteran's diverticulosis initially manifested during service.  Moreover, the examiner explained that while diverticulosis and hemorrhoids can have a common etiology, namely chronic constipation, hemorrhoids do not cause either diverticulosis or colon polyps.

The Board specifically acknowledges its consideration of the lay evidence of record, to specifically include the Veteran's assertion that he experienced a rectal impairment during and since service.  The Board further acknowledges that the Veteran is competent to report his in-service and post-service symptomatology, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran does not have the requisite medical expertise to link his in-service rectal symptoms to diverticulosis diagnosed post-service, and the only medical opinion of record addressing the etiology of his diverticulosis finds that diverticulosis did not manifest in service and that the Veteran's in-service symptomatology is attributable to his service-connected hemorrhoids.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition).  Moreover, the Veteran is similarly not qualified to link the etiology of his diverticulosis to his service-connected hemorrhoids, and the VA examiner explained that while these two conditions may have a common etiology, diverticulosis and colon polyps are not caused by hemorrhoids.  As such, the Board finds that the Veteran's lay assertions regarding the etiology of his diverticulosis and its relationship to service should be afforded little probative weight.

In sum, given the lack of diverticulosis-related complaints in service; the first diagnosis of diverticulosis many years after service; and the probative VA medical opinion failing to link the Veteran's diverticulosis and residuals of a colon polypectomy either to service or his service-connected hemorrhoids; the Board finds that a basis for granting service connection has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Degenerative Arthritis of the Cervical, Thoracic and Lumbar Spine

With regard to the Veteran's service connection claim for degenerative arthritis of the cervical, thoracic and lumbar spine, the Veteran contends that his spinal arthritis is the result of his in-service fall during which he fractured his left elbow.  

The Veteran's service treatment records document the Veteran's stairwell fall, which resulted in his fractured elbow, and the Veteran is service-connected for his residual elbow disability.  However, no spinal complaints or impairments were noted in conjunction with this treatment nor recorded during service.  Rather, the Veteran's separation medical examination report notes no spinal abnormalities.

VA examinations conducted in January 1959 and March 1964 note no spinal abnormalities, with the only documented musculoskeletal abnormalities attributed to the Veteran's service-connected left elbow fracture residuals.  Moreover, the Veteran did not seek any spinal treatment until many years after service, with the first complaint of record reported in a November 1974 treatment record, at which time the Veteran was noted to be obese which was thought to be causing strain on his lower back, and an assessment of stress arthralgias in the lower back was noted.  At the time of this treatment, the Veteran reported that he had been experiencing back pain for six months.  In March 1980, the Veteran was noted to have degenerative joint disease in his cervical spine.  In March 1990, the Veteran filed a claim seeking service connection for back pain, referencing treatment records dating back to February 1975.  A June 1991 letter from one of the Veteran's treating medical providers notes x-ray evidence of osteoarthritic involvement of the cervical, thoracic and lumbar spine with right pelvic displacement, and more recent treatment records continue to reflect x-ray evidence of arthritis involving the Veteran's cervical, thoracic, and lumbar spine.

The Veteran was afforded a VA examination in October 2010 to address the his claimed theory of entitlement, that his current spinal disorder is a result of his in-service fall during which he also injured his left elbow.  During the examination, the Veteran reported that when he fell from a ladder during service, he injured his neck and lower back, as well as his elbow, and that he experienced intermittent back pain thereafter.  He reports that he was treated with "medicine" (presumably analgesics) when he would seek medical treatment for his back pain during service, and that he underwent physical therapy in 1958, which helped ease his back pain.  He further reported that he experienced back pain since service, with flare-ups of his condition occurring every three to four months, but that he would treat his pain by taking aspirin and consuming alcohol.  The Veteran reported a post-service career as a commercial cleaner, but stated that he ceased performing the manual labor himself in 1990 or 1991 due to his physical impairments and instead began managing a crew of commercial cleaners.

After conducting a physical examination of the Veteran and reviewing relevant diagnostic studies, the examiner diagnosed the Veteran with degenerative disc disease of the cervical, thoracic, and lumbar spine.  However, the examiner opined that it was less likely than not that the Veteran's current back disorder was related to service.  Specifically, the examiner stated that the Veteran's radiological studies fail to reflect any evidence of prior compression fractures and that the Veteran's service treatment records fail to reflect any complaints of lower back pain (although the Veteran reported back treatment during the examination).  In sum, the examiner stated that it would speculative to link the Veteran's current lower back pain to his in-service fall, and that it was less likely than not that the Veteran's in-service fall caused his current extensive multi-level degenerative disc disease.  Rather, the examiner found it more likely that the Veteran's current spinal disability was related to years of wear and tear, including that incurred during his career as commercial cleaner.

The Board finds that this VA medical opinion should be afforded great probative weight, as it is consistent with the evidence of record and is supported by a detailed rationale.  See Prejean, 13 Vet. App. at 448-49.   The Veteran's claims file fails to reflect that he reported back pain either during service at any time, including when receiving treatment for his in-service fall, or after service during VA examinations conducted in 1959 and 1964.  Moreover, the first spinal treatment of record is in 1974 and reflects the Veteran's report of a relatively recent onset of back pain, as well as the treatment provider's indication that his lower back pain could be related to his obesity.  As such, the medical evidence of record fails to reflect back treatment in service or for many years thereafter or suggest that the Veteran had been continuously experiencing back pain since service.  Moreover, the examiner noted no evidence of prior compression fractures, which would presumably be indicative of the type of back injury the Veteran currently reports sustaining during service.  Furthermore, the examiner found that the Veteran's current spinal disorder, multilevel degenerative disc disease of his spine, was less likely than not related to service and more likely related to a lifetime of wear and tear, including that sustained when performing manual labor after service.  As such, the Board finds that the examiner's opinion is supported by the record and that the supporting rationale is both thorough and definitive.

The Board further acknowledges the Veteran's attorney's argument that the VA medical opinion is insufficient because the examiner indicated that the likely etiology of his spinal disorder was wear and tear during his post-service career as a commercial cleaner.  The Veteran's attorney asserts that the Veteran began experiencing back pain prior to engaging in his career as a commercial cleaner.  However, the Board notes that inasmuch as the Veteran's back pain began prior to his commercial cleaning career, the evidence nevertheless still does not relate the Veteran's spinal disorder to service.  Rather, the Veteran's first back treatment of record in 1974 notes the Veteran's career as an automobile salesperson and seems to indicate that the treatment provider may have found a significance between the Veteran's career and his back pain.  Moreover, the Board notes that the VA examiner definitively stated that the Veteran's current spinal disorder was less likely than not to service, and also offered another "likely" etiology for his extensive multilevel degenerative disc disease, namely post service "wear and tear."  The Board notes that there is no requirement that the examiner offer a non-service related etiology for a claimed disorder when opining that the claimed disorder is not service-related.  As such, the Board finds that the attorney's argument regarding the insufficiency of the medical opinion lacks merit.  

The Board specifically acknowledges its consideration of the lay evidence of record, including the Veteran's lay assertions regarding his in-service back injury, in-service back pain and related treatment, and post-service symptomatology.  However, the Board finds that while the Veteran is competent to report both his in-service injury and subsequent continuous back pain, the Veteran's reports should be afforded little probative weight, as his statements are internally inconsistent and also inconsistent with the evidence of record.  The Veteran's reports of experiencing and reporting a back injury during service are not documented by his service treatment records, nor are his reports of being prescribed "medication" to treat his back pain during service or undergoing in-service physical therapy for back pain.   Rather, the Veteran's service treatment records are completely devoid of reference to a back impairment.  Furthermore, while the Veteran now reports experiencing back pain since service (during his VA examination he stated that there was no period of time after service in which he was free of back pain), the Veteran reported that his back pain was of relatively recent onset when seeking treatment in 1974.  Specifically, he reported experiencing pain for approximately six months prior to the time of treatment.  Given these inconsistencies, the Board finds that the Veteran's history with regard to the chronology of his spinal impairment is not credible and should be afforded little probative weight.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).

In sum, the evidence of record reflects the lack of any documented spinal complaints or clinical findings of a spinal abnormality in service; an inconsistent, and therefore not credible, report by the Veteran of experiencing back pain during and since service; the length of time between service and the first evidence of spinal arthritis; and a probative medical opinion failing to link the Veteran's current spinal disorder to service.  As such, the Board finds that a basis for granting service connection has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.



ORDER

Service connection for diverticulosis and residuals of a colon polypectomy is denied.

Service connection for degenerative arthritis of the cervical, thoracic and lumbar spine is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


